Citation Nr: 1522005	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  05-40 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Gary L. Gill-Austern, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to August 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In November 2006, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  The hearing transcript is associated with the claims folder.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing to explain the issues and suggest the submission of evidence that may have been overlooked.  The Veteran was afforded the opportunity for a second hearing in accordance with the Bryant decision and in June 2014 elected this option.  The hearing was scheduled for November 2014; however, in October 2014, his representative submitted a statement withdrawing the hearing request.

In an April 2007 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran appealed this denial to the Court.  By Memorandum Decision dated in November 2008, the Court vacated and remanded the Board's decision for additional action and consideration.

In June 2009, June 2010 and January 2012, the Board remanded this appeal for further evidentiary development in accordance with the Court's Memorandum Decision.  The Board then issued a decision in May 2012 denying the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed that denial and in December 2013, the Court issued an Order vacating the Board's May 2012 decision and remanding the matter to the Board for action in accordance with a Joint Motion of the parties.  The Board again remanded the matter in January 2015 and the case is now again before the Board.

The record before the Board is made up of the Veteran's entirely electronic claims file within the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran's PTSD does not result from a credible in-service stressor.
 
2.  The Veteran's variously diagnosed acquired psychiatric disorders first began many years after service discharge, and are not shown to be related to a credible in service event.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Also, VA will not deny a PTSD claim such as this, which is based on in-service personal assault, without first advising the claimant of the types of information which may serve as markers for the military sexual trauma (MST) event.  38 C.F.R. § 3.304(f)(5).

The Veteran filed the current claim on appeal in July 2004.  A July 2004 RO letter advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claim, and the relative duties on the part of the Veteran and VA in developing his claim.  This letter further advised the Veteran of the criteria specific to a PTSD personal assault claim.  The only deficiency in this pre-adjudication notice pertained to the failure of the RO to inform the Veteran of the criteria for establishing an initial disability rating and effective date of award.  However, at that time, the Dingess case was not yet in existence.  The Veteran was provided Dingess notice by way of a March 2006 letter.  Additional letters since that time have notified the Veteran of various types of information he could provide to assist in corroboration of his in-service stressor.  The Veteran's responses, as well as the statements of his representative, indeed confirm his knowledge, as well as the knowledge on the part of his representative, of the type of evidence necessary to establish his claim.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claim, most recently in March 2015.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  Therefore, the Board finds that VA has adequately fulfilled its duty to notify.

VA also has a duty to assist a claimant in the development of the claim. This duty includes assisting the claimant in the procurement of relevant records, including service records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  The RO obtained the Veteran's service treatment records (STRs) and service personnel records (SPRs), which appear complete.  Additionally, the RO has obtained all known VA clinical records as well as records in the possession of the Social Security Administration (SSA).  

Further, in accordance with 38 C.F.R. § 3.304(f)(5), with the Court's November 2008 Memorandum Decision, and with the parties' May 2012 JMR, VA underwent extensive attempts to develop alternative sources of evidence to attempt to corroborate the Veteran's alleged in-service stressors.  While the Board notes the RO attempted to obtain records from Bethesda National Naval Medical Center (NNMC), the Veteran confirmed that he had only turned himself in at that facility following his in-service period of absence without leave (AWOL), and no treatment was obtained.  Thus, there are no records to obtain from the Bethesda NNMC.  

The RO also requested records from various private sources identified by the Veteran as potentially relevant to the corroboration of his in-service stressor.  In particular, the RO received negative responses for any available records from Sacred Heart Church following its September 2001 request.  In April 2005, Catholic University notified the RO that they had no record of treatment of the Veteran and no record that Father R.H. (the priest identified by the Veteran as having counseled him) ever being employed by Catholic University.  The Veteran also suggested he was treated by a psychologist named J.F., but he was unable to locate this psychologist and unable to give VA an address from which to obtain records.  See August 2005 letters from the Veteran.  The Board also observes that there are no outstanding requests to obtain any additional private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  

The Board also recognizes that the Court's December 2008 Memorandum Decision vacated the Board's April 2007 decision on the basis that VA failed to attempt to obtain records from the Navy related to the criminal investigation and arrest of the Veteran's alleged attacker.  Since that time, the RO indeed attempted to obtain records from both the Patuxent River Naval Air Station (PAX River NAS) and from the Naval Criminal Investigative Service (NCIS).  In September 2009 and October 2010, NCIS responded notifying VA that no records of investigation exist.  In February 2010 and October 2010, PAX River NAS notified VA that they had no such records and that records such as these are not kept for more than two years.  Furthermore, in January 2011, the National Personal Records Center (NPRC) notified the RO in response to a request for morning or daily reports related to the incidents alleged that no morning reports exist.  Following this development, in accordance with 38 C.F.R. § 3.159(e), the RO notified the Veteran of the inability to obtain such records and he was again afforded the opportunity to submit any records he had in his possession.  See January 2010 and July 2011 letters to the Veteran.  Finally, the Board remanded the matter in January 2015 for action in accordance with VAOPGCPREC 5-2014 (August 12, 2014).  In particular, this precedential opinion requires VA to develop the record in cases such as this by attempting to obtain the service personnel records of the Veteran's alleged attacker.  In order to do so, the opinion requires VA to obtain the consent of the veteran for whom records will be obtained.  In January 2015, the Board remanded the matter in order to obtain the full name and contact information of the alleged attacker so that VA could fulfill the obligations mandated by VAOPGCPREC 5-2014.  The Veteran responded in January 2015 indicating he does not recall the first name of the attacker and indicating that he had no additional information to provide.  In February 2015, the Veteran's representative submitted a statement to the Board clearly indicating that the Veteran does not wish for the assailant to be contacted for consent to obtain such records.  Thus, clearly the RO does not have the ability to move forward with action in accordance with VAOPGCPREC 5-2014.  The Board, therefore, finds that any further attempted development in this regard would be futile.

The Veteran's attorney argues that the Veteran is entitled to VA examination to determine whether his allegations of MST events, allegation of decreased work performance and documented "ailments" in 1965 can serve as "marker" evidence to corroborate an MST event.  As reflected below, the Board has found no credible lay evidence that any of the Veteran's currently diagnosed psychiatric disorders first manifested in service, that a psychosis manifested to a compensable degree within the first post service year, or that there have been persistent and/or recurrent symptoms since service discharge.  Furthermore, the Board has found that the Veteran's allegation of MST is not credible when viewed against the entire evidentiary record.  Moreover, as discussed in greater detail below, the alleged MST events and alleged subsequent reduction in functioning and job reassignment are undocumented.  The Veteran's testimony to these issues is rejected below as inconsistent with the entire evidentiary record, including the Veteran's own inconsistent recollections relating to chronology of the alleged MST events.  Further, the Veteran's STRs reflect treatment for infectious hepatitis more than a year from the alleged MST event, and the medical literature of record reports a multitude of potential causative factors unrelated to sexual contact.  The Board also disagrees with Veteran's counsel that the record reflects a "variety of ailments" after the alleged MST events which could be identified as MST "markers" by an examiner.  In this case, because the Board finds the Veteran's allegation of in-service MST events to be inherently incredible, unreliable and unverifiable, the Board consequently finds that a medical expert's review of the STRs and SPRs for any evidence which could corroborate the alleged personal assault(s) is not warranted.  Such expert review would usurp the Board's factual findings in this case and result in a speculatory opinion given the factual record.  The Board notes that VA is not required to provide an examination based on conclusory and generalized allegations because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In sum, the Board finds that a new VA examination is not warranted, because there is no credible lay or medical evidence of record to establish that the Veteran suffered an event, injury or disease in service, has a chronic disease which manifested to a compensable degree within the first post service year, has a disability which has been persistent or recurrent since service, or that there is otherwise sufficient credible evidence of record which reasonably suggests that any inservice "ailment" could serve as an MST marker. 

Based upon the foregoing, the Board finds the evidence of record is sufficient to decide the claim being addressed on appeal, and there is no reasonable possibility that any further assistance would aid in substantiating this claim.  Significantly, at this juncture, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Legal Criteria

Service Connection - General Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To prevail on direct service connection, generally, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service Connection - PTSD Legal Criteria

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. § 3.304(f). 

Effective October 29, 2008, VA revised its regulations regarding stressor verification when the evidence shows that PTSD was diagnosed during service and the claimed stressor is related to that service.  38 C.F.R. § 3.304(f)(1).  The Board observes that there is no evidence or argument that the Veteran was diagnosed with PTSD during active military service.  Thus, these revised criteria do not apply.  Effective July 13, 2010, VA revised its regulations to relax the evidentiary stressor verification requirements when a veteran was exposed to fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  The Board observes that there is no evidence or argument that the Veteran's PTSD stressor involves fear of hostile military or terrorist activity.  Thus, these revised criteria also do not apply.

For PTSD diagnosed after service, there must be independent evidence to corroborate the veteran's statement as to the occurrence of a claimed non-combat stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors (except as provided in matters involving exposure to fear of hostile military or terrorist activity which is addressed below).  Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  However, in the context of a PTSD claim based on personal assault, the United States Court of Appeals for the Federal Circuit (Federal Circuit) distinguished the holding in Moreau and held "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011); see also Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  Thus, courts have made plain that, in the context of a PTSD service connection claim based on in-service personal assault, favorable medical evidence diagnosing PTSD based on the Veteran's account of in-service assault must be weighed against all other evidence of record when determining whether the claimed in-service personal assault has been corroborated.  See Menegassi, 638 F.3d at 1382.  Nonetheless, "[j]ust because a physician or other health professional accepted appellant's description of his [in-service] experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his/her active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

With respect to a claimed stressor involving trauma of a sexual nature, the Court has also noted that there are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999); AZ and AY v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence.  Id.  Further, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

Service Connection - Chronic Diseases

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The term "chronic disease" refers to those diseases, such as psychosis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is, "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought." Walker, 708 F.3d at 1336.  If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  Id.; See also 38 C.F.R. § 3.303(b).  The primary difference between a chronic disease listed under section 3.309(a) which qualifies for analysis under 3.303(b) and other chronic diseases which must be tested under section 3.303(a) "is that the latter must satisfy the 'nexus' requirement of the three-element test [for service connection], whereas the former benefits from presumptive service connection (absent intercurrent causes) or service connection via continuity of symptomatology."  Walker, 708 F.3d at 1338-39.

Even if a veteran is not entitled to presumptive service connection, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Burden of Proof

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Factual Background

The Veteran alleges that service connection is warranted for his currently diagnosed psychiatric disorders, claimed as PTSD and variously diagnosed as anxiety disorder and depressive disorder.  Primarily he claims he has PTSD due to in-service MST. Alternatively, he claims he has PTSD due to harsh treatment he received during basic training.  Both contentions are discussed in turn, below.

With regard to the claim for service connection based upon MST, the Veteran  identified Petty Officer Third Class M. (PO3 M.) as befriending him at his first duty station (PAX River NAS) after basic training.  The Veteran has variously described the sequence of events, but claims that PO3 M. both assaulted him with brief anal penetration in a secluded area, and assaulted him with several episodes of unwanted oral sex performed on him in the barracks at night.  The Veteran claims that following the MST events, his military performance declined.  He also asserts that, upon learning that this individual had been arrested due to a sexual crime, he went AWOL for an extended period of time due to fear of possible retribution.

In the alternative, the Veteran, in February 2005, submitted a statement suggesting that during his basic training he experienced stressful events, which he claims as PTSD stressors.  In particular, the Veteran reported that while marching during  boot camp in Great Lakes, he got a nail in his boot.  When he stopped, he reports that his company commander told him he was being a sissy.  The Veteran reports that he started limping and slowing, after which a different company commander kicked him, causing him to fly forward and land on his chest and face.  Another superior was screaming at him.  The Veteran reported that his right leg became inflamed, after which he was allowed to report to sick call.  The Veteran reported that the hole in his heel became infected and the infection went all the way up his leg to his groin and that he was hospitalized for ten days.  See February 2005 Veteran statement. 

The Veteran served on active duty from February 1964 to August 1968.  He claims to have been subjected to MST between June and August 1964.  His STRs do not reflect any lay or medical evidence of psychiatric problems.  There is also no direct evidence of MST.  The Veteran indeed confirmed that he did not seek treatment for either psychological/psychiatric issues, or physical issues related to the MST during his active service.  Thus, again, 38 C.F.R. § 3.304(f)(1) is inapplicable in this case.  Furthermore, a thorough review of the Veteran's STRs fails to show that the Veteran was hospitalized for any time, let alone ten days, related to an infection in his left leg from a hole in his foot up to his groin.  The STRs are devoid of evidence of the incident and subsequent treatment alleged by the Veteran in his February 2005 statement.

As to corroboration of the MST, the Board is indeed aware that evidence other than the STRs can establish corroboration of an in-service MST.  Thus, the Board examined this longstanding record in full in an effort to make a finding in support of the Veteran's claim.  For the reasons described below, however, no such corroboration is possible.

In pertinent part, the Veteran's service personnel records (SPRs) reflect that he went absent without leave (AWOL) from PAX River NAS, Maryland, on September 2, 1964.  He surrendered himself to authorities at Bethesda NNMC on January 4, 1965.  At a special court martial proceeding related to the AWOL, the Veteran pleaded leniency with the court by reporting a difficult childhood.  He quit school because he could not get along with his parents and then obtained a full-time job.  However, the employer went out of business and he could not find another job, after which he joined the Navy.  The Veteran testified to experiencing no trouble during boot camp, although he failed one or two tests which set him back for two weeks.  He admitted to an unauthorized absence (UA) for four months, during which time he lived with people who took him in and treated him like a son.  The Veteran next described turning himself in because he was afraid of being picked up, and that he just could not live with the situation any longer.  He reported that he was also acting upon the recommendation of a priest who advised him to turn himself in.  The Veteran made no mention of MST and also did not report the issues in boot camp reported by him in 2005.  In fact, he reported that he had no issues during boot camp.

Following a period of confinement related to his AWOL the Veteran transferred to the U.S.S. OKINAWA.  In August 1965, was admitted to the USS OKINAWA sick ward due to a 48-hour history of pleuritic left lower anterior chest pain, night sweats for the prior four to five months, frequent frontal headaches, weight loss of undetermined amount and dark urine for several days.  He was initially diagnosed with left upper lobe infiltrate of undetermined etiology as well as icterus of undetermined etiology.  He was transferred to US Army Hospital in Fort Brooke, Puerto Rico after a two day admission.  Medical records from the U.S. Army Hospital in Fort Brooke reflect a 38-day admission due to infectious hepatitis.  The Veteran reported feeling well until two months prior to admission when he began to have headaches and malaise.  In the prior three weeks, the Veteran had experienced nausea and vomiting with mid and right upper quadrant pain.  In the week prior, the Veteran had experienced constipation and dark urine.  He experienced scleral icterus two days prior to admission.  No etiology for the infectious hepatitis was discussed.

In June 1966, the Veteran sought treatment for a skin disorder in the area of the scrotum and anus of a few weeks' duration.  This was assessed as pruritis ani and rule out (R/O) moniliasis.  A similar skin condition in June 1967 was diagnosed as localized interginous neurodermatitis.

The STRs are devoid of evidence of a hospitalization or other treatment for a hole in the heel or resulting infection.

Post-service, the Veteran's medical records reflect his treatment for anxiety reaction in conjunction with a cervical neck strain in August 1977.  He had injured his neck during a motor vehicle accident three years prior.  There was a question as to whether his headaches were posttraumatic versus psychosomatic in nature.  In a September 1977 follow up report, a neuropsychiatric note showed that the Veteran gave no previous history of psychiatric help.  On a March 1984 report of medical history, the Veteran did not endorse a history of ever having suffered from nervousness.

A May 1985 sentencing transcript for a charge of gross sexual misconduct with a minor, to which the Veteran entered a plea of nolo contendere, described the Veteran as being a heavy drinker for years.  He was convicted of gross sexual misconduct as a result of a period of abuse of a minor during which he performed oral sex on a child who had been between the ages of 6 to 8 years old when the assaults occurred. A June 1985 psychological intake evaluation during the incarceration reflected that the Veteran had a criminal history which included a 1971 conviction for contributing to the delinquency of a minor, which had been reduced to a sodomy charge, two alcohol related driving violations in 1973 and 1984, and the recent gross sexual misconduct charge.  Personality and projective testing revealed no evidence of primary mental disease, but did reveal a broad range of maladjustment and psychopathology in virtually every sphere of his life.  The Veteran was described as depressed, rebellious, suspicious of others, confused, anxious, tense, highly introverted, uncomfortable around people, and overly sensitive to perceived insults or threats.

Thereafter, the record shows that the Veteran filed for SSA disability benefits in March 1994.  A March 1995 disability evaluation report related to the Veteran's claim for SSA benefits reflected the Veteran's report of progressive arthralgia and myalgia since an automobile accident in 1974.  The Veteran described being molested sexually at an early age and, thereafter, being "mixed up sexually."  He reported both heterosexual and homosexual activities which tended more towards homosexual.  This report also notes the 1985 incident during which the Veteran was convicted of sexually abusing an 8-year old male for which he was jailed.  He reported his life was threatened in one jail which resulted in a transfer.  The Veteran also described a rather chaotic home life with an abusive father.  He had learning problems during school, and had an occupational history primarily as a chef.  He became depressed when thinking about his physical limitations.  The examiner offered a diagnosis of adjustment disorder with mixed emotional features.  The Board observes that during this detailed history given by the Veteran, he made no report of a MST during his active service.  In August 1995, a report of psychological assessment related to an SSA appeal notes that the Veteran gave the SSA doctor "a history of a chaotic home life involving a physically abusive father and a history of having been sexually abused."  There is again no report of any history related to a MST.  

VA clinical records reflect diagnoses of anxiety disorder, obsessive compulsive disorder (OCD) and generalized anxiety disorder.  In a March 1994 statement related to treatment for back pain, the Veteran reported that he was "so preoccupied with discomfort that [he found] it difficult to function properly."  A January 1996 private treatment record reflected an assessment that the Veteran may have skin problems which were anxiety-related.  A February 1996 private treatment note recorded a history of chronic pain syndrome with chronic anxiety and depression. 

A March 1996 VA psychosocial history recorded the Veteran's history of periodic anxiety and depression which had been "seemingly more so" since his retirement in mid-1994.  Otherwise, the Veteran described a history of fleeting episodes of depression and anxiety for "many years."  He described parental punishment to the point of verbal, physical and emotional abuse.  He also described being sexually molested several times.  With respect to his military service, the Veteran described substance abuse during service, but not to the point of getting into trouble.  He generally described major trouble in the service, and having felt different or not himself since the service.  He did not report any MST events.

On VA mental disorders examination in May 1996, the Veteran described a very traumatic childhood.  He had lived on welfare, and had a father who would beat him and his siblings until they were scared.  He also reported emotional abuse. The Veteran further described sexual abuse from a series of older men which started when he was age 11 and continued to age 16.  He felt ashamed of this behavior as it involved oral sex by them.  He would usually be enticed with money or other things, and was told not to tell anyone.  He denied any difficulty with these experiences other than shame.  He eventually quit school at age 16, and joined the Navy at age 17.  The Veteran described his military experience as follows:

After boot camp, he was at Patuxent River.  He left there soon thereafter and was AWOL for four months.  He went to stay with some friends that he met that he felt comfortable with.  He went back into the Navy and was given a special court martial and spent 6 months in the brig.  Then, he says, he did fairly well in the Navy.  He got into mess cooking and served two years on one ship and one year on another.  Eventually he reached the rank of E-4.  Despite the good progress, he states that he could not stand the Navy and could not wait to get out.  His drinking behavior had begun during this time, and continued up until 15 years ago.

Thereafter, the Veteran reported a post service history of restaurant jobs marked by abuse of alcohol.  He reported spending fourteen months in jail in around 1984-85 after an arrest for sexual abuse of a child.  He had not worked since 1994 due to difficulty involving his back, knees, ankles and feet.  He was discouraged with his current situation being unable to work due to hurting so much, and endorsed feelings of depression, anhedonia, and irritability.  The VA examiner provided diagnoses of dysthymic disorder, alcohol abuse by history and mixed personality disorder with avoidant, schizoid and passive-aggressive features. The VA examiner also provided the following summary:

This is a 47 year old individual with long-standing problems, who has been isolated with others, with also some passive-aggressive tendencies.  In addition to this, he has abused alcohol and had one period of time when he abused drugs.  His relationships have been involved with difficulty in relating well to others.  There has been a history of child abuse by the patient toward a specific child.  Currently, he demonstrates significant ongoing depression, which has been in existence for 2-3 years and is on a current treatment at this time.

Thereafter, the record reflects the Veteran's ongoing VA treatment for anxiety disorder and somatization disorder.  In pertinent part, the Veteran first presented to the VA mental health care clinic in June 2004 to "disclose" MST at his first duty station at PAX River NAS, Maryland.  According to the Veteran, shortly after boot camp he was befriended by a petty officer first class who used his rank and position "to fondle the vet at first against his will and who later raped him."  The Veteran reported being too scared to report the incident, and then going AWOL for four months after his assailant had been arrested for possible sex crimes.  The Veteran reported that he was scared that his assailant would come back and hurt him.

In a July 2004 VA mental health clinic note, a physician noted that the Veteran had a past history for anxiety disorder, but that with the disclosure of a history of sexual trauma and MST, he "certainly fits the bill for PTSD."  This report also suggests that the Veteran went AWOL because he feared the assailant would think it was the Veteran who turned him in and would come back and kill him.

The Veteran filed his claim of entitlement to service connection for PTSD in July 2004.  In a stressor statement received in August 2004, the Veteran reported being befriended by PO3 M. on the beach while on liberty.  The Veteran described going on a walk in a secluded area and PO3 M. started rubbing the Veteran with his hands and, while standing behind him, pulled down his pants and pushed his penis into the Veteran's rectum.  After this event, the Veteran reported PO3 M. would wake him at night in the barracks by fondling and performing oral sex upon the Veteran.  PO3 M. allegedly warned the Veteran not to tell anyone about the sexual contacts.  The Veteran then learned from other service members that PO3 M. was caught doing something sexual with another soldier, after which the Veteran never again saw him.  The Veteran, nonetheless, alleged that he went AWOL fearing retribution from PO3 M.  The Veteran described feelings of anxiety and disciplinary problems after these events, which occurred between June to August 1964.  He also recalled requesting to be reassigned to the galley.  He also recalled that during his period of AWOL he confided this situation to a Catholic priest at Catholic University in Washington, D.C.  The RO contacted Catholic University in an effort to obtain information to corroborate the Veteran's report of counseling at this time.  Catholic University however responded indicating that they had no record of either the Veteran or the priest he identified as ever being associated with Catholic University.  See April 2005 communication from Catholic University.  The Veteran also indicated that he told his history of MST to a priest in Maine at Sacred Heart Church.  The RO also attempted to obtain records from Sacred Heart Church, but received a negative response from that facility as well.  The Veteran also reported that he saw a counselor in Maine in 1985, J.F.  The Veteran, however, did not have contact information for J.F., and later suggested that she was no longer in practice due to Medicare fraud and that her partner is retired.  See March 2005 Veteran statement.  The Board observes that the Veteran did submit copies of cancelled checks made to J.F. during the course of treatment, as well as a copy of a letter the priest from Sacred Heart wrote on his behalf during his 1985 sentencing.  Thus, the Board does not doubt that the Veteran interacted with these individuals, and perhaps was treated.  However, mere confirmation of counseling or interaction with a priest is not sufficient for corroboration of the alleged MST, especially taking into account the Veteran's own history of child sexual abuse, as well as the proximity in time of the counseling and consultation with the priest with his conviction and sentencing for gross sexual misconduct with a minor.  Such mental and spiritual counseling would be expected under such circumstances.  Thus, confirmation of counseling at this time is not sufficient to corroborate the MST. 

The Veteran was afforded VA PTSD examination in December 2004. At this time, the Veteran reported a history of experiencing some verbal abuse as a child and quitting school in the 8th grade.  The Board observes that the Veteran failed to report his history of child sexual abuse from age 11 to 16 to the VA examiner.  He did report that while in the service, he was befriended by an older sailor who began to touch him inappropriately.  At one point in time, this individual took the Veteran to a secluded area and penetrated his rectum with his penis.  This individual also performed oral sex upon the Veteran on different occasions.  The Veteran indicated that he asked this individual to stop, and the Veteran was told there would be retribution if he told about the sexual abuse.  The Veteran next described becoming very frightened by the event with the development of anger, anxiety and depressive symptoms.  He reported that he became very inefficient at his work and could not deal with discipline, after which he went AWOL for four months and served time in the brig as a result.  The Board observes this report to be markedly inconsistent with the prior report that he went AWOL due to fear that PO3 M. was going to return to kill him.  The VA examiner stated that if the history of MST is accepted, that the Veteran would meet the criteria for a PTSD diagnosis.  Thus, the PTSD diagnosis in this report is conditioned upon the acceptance of the Veteran's allegation of MST.

In a February 2005 statement, the Veteran asserted that his special court martial transcript does not take into account that the presiding judge had intimidated him and expressed no interest in hearing his reason for AWOL.  The Veteran argued that his current diagnosis of irritable bowel syndrome resulted from his MST.  The Veteran also recalled another instance of abuse during the military, wherein a nail surfaced into his boot causing walking problems.  He had been forced to march despite being in pain but was eventually allowed to go to the infirmary.  The Veteran recalled that an infection which started in his foot had spread to his groin and required complete bed rest for ten days with daily penicillin shots.  This event allegedly delayed his training and caused him to spend extra time in recruit training.  The Veteran reported being "coaxed" into not making the infection an issue when he was discharged from the hospital.  He offered to take a polygraph test to demonstrate the truthfulness of his assertions.  Again, the Veteran's STRs are without evidence showing any in-service treatment for a hole in the heel or an infection from his foot to his groin.

In December 2005, the Veteran submitted a statement with his substantive appeal.  In this statement, he reported,  "I went AWOL to avoid the person that was assaulting me.  I repeatedly asked for a transfer and went AWOL when I could not avoid the person."  In January 2006, the Veteran's representative repeated the content of this statement.  These statements, however, are inconsistent with the other statements related to the Veteran's reasoning for going AWOL.  In particular, he previously suggested that PO3 M. was taken away for sexual acts upon another serviceman and that the Veteran feared his return and retribution.  Another statement suggested that he went AWOL due to his general fear and inability to "take it anymore."  In this 2005 statement, however, he suggested that the went AWOL to avoid PO3 M., which implies that PO3 M. remained at the duty station at the time the Veteran went AWOL.  

At his hearing in November 2006, the Veteran testified to being subject to MST events between July and August of 1964.  He reported having been befriended by PO3 M. who visited his bunk at night, fondled his crotch and eventually performed oral sex.  There was another incident described during which the Veteran walked with PO3 M. to a secluded area, and PO3 M. started placing his hands on the Veteran and eventually attempted sodomy.  The Veteran had been embarrassed and frightened about these events, and did not file any police reports.  PO3 M. reportedly threatened to hurt him if he told.  The Veteran next reported working in the mess hall, and that PO3 M. would come into the chow line and glare at him.  He heard one day that PO3 M. got caught performing sexual acts on another.  The Veteran suggested that PO3 M. was eventually discharged due to sexual misconduct.  He reported that he then went AWOL due to fear of retribution.  Eventually, the Veteran turned himself in at Bethesda NNMC.  He described that, after the MST events, he had felt anxious and depressed.  He thought of the MST events constantly and he started receiving mental health treatment approximately 10 years prior to the hearing.  Thus, at the time of the hearing, the Veteran suggested that his initial treatment related to the alleged MST was in 2006.  Again, earlier he reported that he treated with a counselor named J.F. in the 1980s.  In fact, he later provided copies of 1988 and 1989 checks made payable to J.F. for counseling which he reported as related to the alleged MST. See April 2005 correspondence from Veteran with copies of cancelled checks.  Thus, the Veteran's reports as to his initial treatment related to the alleged MST are also inconsistent.

The Veteran's ongoing VA clinical records include additional diagnoses of depression NOS and anxiety disorder NOS in May 2006.  The Veteran's mood was thought to be more depressed possibly secondary to steroid use.  During a May 2006 psychological evaluation, the Veteran reported that he was experiencing nightmares related to being sexually abused while in the Navy.  The clinician referred to the Veteran's reported history of in-service MST, post-service conviction, and post-service treatment for anxiety, depression and PTSD.  The Board notes, however, that this clinician did not seem to be aware of the Veteran's history of childhood sexual abuse.  Thus, any opinion that any current psychological disorder is related to MST is seemingly not based upon a complete review of the record or knowledge of the Veteran's complete medical history as evidenced by the record.  In October 2006, another VA clinician indicated that the Veteran's anxiety and depression had a nexus to his MST, but gave no basis for this opinion.

In a statement received in May 2009, the Veteran argued that his alcohol abuse started in service in response to the MST events.  He suggested that he had never drunk alcohol prior to the MST.  He referred to the MST events as leaving him with feelings of inadequacy and embarrassment.

In August 2009, the RO attempted to obtain records related to an investigation or criminal conduct from the PAX River NAS, as well as from NCIS at the Washington Navy Yard.  In September 2009, NCIS responded with an indication that no such records exist.  In February 2010, PAX River NAS Military Police responded with an indication that there are no records and any such records are destroyed after two years.  The RO also sought morning reports, but was notified in January 2011 that morning reports do not exist. 

IV.  Analysis

On review of the entire evidentiary record, the Board finds that the criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD, have not been met. The Board first finds that the Veteran's PTSD, which was first diagnosed after service, does not result from a credible in-service stressor. Additionally, the Board finds that the Veteran's variously diagnosed acquired psychiatric disorders first began many years after service discharge, and are not shown to be related to a credible in service event.

Initially, the Board observes that the VA examiner's diagnosis of PTSD in this case was predicated upon a the examiner's acceptance that the MST actually occurred.  Other notes related to PTSD, as discussed above, are made either without rationale, or clearly without reported knowledge of the Veteran's history as having included childhood sexual abuse.  As discussed below, the allegation of MST is not credible.  Thus, these opinions alone cannot be used to corroborate the alleged MST.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  

Because of the sensitive nature of the Veteran's alleged basis for this claim, the Board has carefully reviewed the entire record, including all available alternative sources, for sufficient evidence to corroborate the Veteran's reported MST's.  As this matter is related to in-service personal assault, VA exhausted all efforts to examine and seek alternative forms of evidence to corroborate the Veteran's stressor.  Patton v. West, 12 Vet. App. 272, 278 (1999); AZ and AY v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Because none of the treating counselors or clergy of past are available, because the PAX River NAS Military Police, NCIS and NPRC do not have evidence to assist VA in this case, and because VA does not have information or authority from the Veteran to seek consent from PO3 M. to obtain his service records, this claim rises and falls on reliance upon the Veteran's testimony regarding in-service psychiatric symptoms and events which he attributes to his current psychiatric problems.  Again, a VA examiner in December 2004 found that the Veteran met the criteria for a PTSD diagnosis if the Veteran's history of MST was accepted.  Additionally, a VA clinician 2006 appeared to attribute the Veteran's anxiety and depression to the alleged MST events.  However, after an extensive review of the record, the Board rejects in totality the Veteran's testimony regarding in-service psychiatric symptoms and events, because his allegations are not credible.  Thus, the medical opinions relying on this testimony as the basis for the opinions are entitled to no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected.)  

Initially, the Board observes that the sequence of events claimed by the Veteran varied in his reports over the pendency of this claim.  At some times he reported that the initial encounter between he and PO3 M. occurred in a wooded area and included a rape with penetration, and was later followed by inappropriate touching and unwanted oral sex in the barracks at night.  In other statements, he suggested that the inappropriate touching occurred first and was later followed by a rape in the wooded area.  Post-service, the Veteran first reported an MST event to a VA clinician on June 28, 2004, which is approximately 40 years after the events in question.  At this time, the Veteran alleged that PO3 M. initially fondled him against his will, and later raped him.  This version of events is chronologically inconsistent with his August 2004 stressor statement - alleging a rape first followed by barrack visits of fondling and forced oral sex.  Thus, the Veteran's own recollections of events are internally inconsistent and not credible for corroboration of the MST.

The Veteran has also inconsistently reported when he initially sought counseling related to MST.  He in some instances reported treatment in the 1980s with J.F., but at the 2006 Board hearing reported initial treatment just ten years prior to the hearing.  Thus, the Veteran's own recollections of treatment for his alleged MST are also internally inconsistent and not credible for corroboration of the MST.

The Veteran has also argued that he did not report the MST events until 2004 due to the embarrassing nature of the events.  Yet, this theory is not consistent with psychiatric evaluation reports dated in 1995 and 1996.  At these times, the Veteran divulged a history of being subject to sexual abuse from the ages of 11 to 16 by older men forcing oral sex upon him.  Neither of these examination reports refers to any MST events.  Further, the explanation of holding back his report of the alleged MST events until 2004 due to embarrassment and shame is not consistent with his explicit report of childhood sexual traumas many years earlier.

The Veteran's current allegations related to alternative evidence for corroboration are also inconsistent with the STRs and SPRs, which do not contain any direct evidence corroborating the alleged MST events.  In particular, the Veteran and his representative allege that his performance decreased following the MST.  The SPRs, however, fail to reflect a significant decrease in military performance during the time frame of the alleged MST events.  The Board does recognize that the Veteran had a period of AWOL from September 1964 to January 1965.  In a special court martial proceeding, the Veteran provided a statement of the reasoning for his AWOL period as including extenuating circumstances which focused on his difficult childhood prior to entering service.  He reported having no problems during basic training other than having been set back for two weeks after failing a test.  As reflected in a March 1995 disability evaluation, the Veteran had a prior history of learning problems.  Otherwise, the Veteran did not allege any conflicts with his superiors or MST events.  Thus, the Veteran's currently expressed reasons for his period of AWOL are not consistent with the extenuating circumstances he described to a military legal tribunal.  

Further, more recently, the Veteran has provided various reasons for going AWOL, and these reasons are not consistent with each other or with his reports of reasoning during the special court martial proceeding.  In June 2004, he reported going AWOL for four months after PO3 M. was arrested for possible sex crimes because he was scared that PO3 M. would come back and hurt him.  In December 2004, the Veteran reported to a VA examiner that he became very frightened by the event and developed anger, anxiety and depressive symptoms.  He reported that he became very inefficient at his work and could not deal with discipline, after which he went AWOL.  In a February 2005 statement, the Veteran asserted that his special court martial transcript does not take into account that the presiding judge had intimidated him and expressed no interest in hearing his reason for AWOL.  However, reasons are noted in the transcript.  If he were not permitted to discuss the circumstances, the record would not include documentation of the reported extenuating circumstances involving the Veteran's childhood.  In December 2005, the Veteran reported,  "I went AWOL to avoid the person that was assaulting me.  I repeatedly asked for a transfer and went AWOL when I could not avoid the person."  (The Veteran's SPRs do not show any such repeated requests for transfer.)  Thus, the Veteran has provided several varying accounts of his reasoning for going AWOL, which are inconsistent with each other and inconsistent with the documentation within his SPRs.  At one time, he reported that PO3 M. was no longer on base, but  that he feared his return so he went AWOL.  At another time, he reported that he went AWOL because he was actively trying to avoid the assailant and could not do so.  At another time, he reported that his performance and ability to deal with discipline was deteriorating, which is what led to his AWOL.  The Veteran's internally inconsistent reports of his reasoning for going AWOL are not credible and, therefore, cannot be used to corroborate his in-service MST.
 
In an attempt to corroborate his allegations, the Veteran also specifically identified PO3 M. by name and alleged he was arrested in-service on sexual assault charges.  However, an effort to corroborate this allegation by a search of morning reports or records from PAX River NAS Military Police and NCIS has been negative.  These searches were specifically conducted in response to argument provided by the Veteran's attorney before the Court in 2007.  In another attempt to corroborate his allegations, the Veteran identified speaking to Father R.H. of Catholic University about his MST and AWOL problems in 1964.  However, an April 2005 statement from The Catholic University of America found no record that Father R.H. was an employee as claimed.  Thus, another corroboration theory failed.  Nonetheless, the SPRs credibly establish the Veteran was convinced by a priest to turn himself from the AWOL. The Veteran's own statements to the special court martial proceeding indicate that he could no longer handle the stress of being subject to arrest due to AWOL. This, however, does not assist in corroborating the Veteran's claimed in-service MST.

The Veteran's representative has also argued that the Veteran's treatment for infectious hepatitis in August 1965 corroborates the MST events.  The Veteran's STRs indeed confirm that he was admitted for inpatient treatment in August 1965 and ultimately treated for infectious hepatitis with no etiology identified.  This event is approximately a full year after the alleged MST events.  In support of this allegation, the Veteran's counsel submitted excerpts from internet articles regarding hepatitis infections.  In general, it is noted that various causes for hepatitis include infection, alcohol, some types of medication, toxins and poisons.  A highlighted section states that hepatitis A and E viruses are present in the digestive tract and are acquired by swallowing or by mouth contact with the anal area.  This information, however, is irrelevant as the Veteran has never alleged having any oral-anal contact with the alleged assailant, or that any of the MST events involved his swallowing.

The Veteran did allege alcohol abuse in service, which is identified in the above-mentioned articles as a potential etiological factor related to hepatitis; however, this factor alone is not sufficient to corroborate the Veteran's MST.

Another highlighted article references hepatitis B and hepatitis C as being transmitted by sexual activity.  The evidentiary value of this information, however, is limited.  On a March 1995 psychiatric evaluation, the Veteran reported a history of being sexually molested at a very early age followed by heterosexual and homosexual activities, which tended more towards homosexual.  He made no mention, whatsoever, of MST events.  Thus, the Veteran's own statements refer to heterosexual and homosexual activities other than the alleged MST events.  The suggestion, therefore, that the in-service hepatitis is evidence of the MST is not sufficient, as the Veteran has noted several instances of sexual activity which may have led to the hepatitis.  

Furthermore, the Board notes that the Veteran's counsel has obtained this information from a website entitled Sexual Health Scotland, which is self-described as being dedicated to the sexual well-being of individuals.  The information pertaining to the etiology of hepatitis focuses on sexual transmission possibilities.  It is essentially argued, therefore, that it is "conceivable" that the Veteran first developed hepatitis symptoms during his period of AWOL, that those symptoms were present in January 1965, and that the Veteran had a relapse of hepatitis in August 1965.  See Argument received January 2012.  While it may be conceivable, this is not the standard upon which the Board weighs the evidence.  Additionally, the Board specifically notes that it is not making a "medical determination" that the Veteran's hepatitis could not have been incurred in 1964.  The Board is merely determining the probative value of the information provided by the Veteran's counsel which speaks to multiple causes other than "sexual contact" as a potential etiological factor, and also noting the Veteran's self-reported various accounts of "sexual contact," which could have also conceivably led to this hepatitis.   Further, the Veteran's STRs show that hepatitis symptoms first began 2 to 4 months prior to the admission in August 1965.  The current assertion of hepatitis "symptoms" in August 1964 and during the period of AWOL are arguments made by the Veteran's counsel, are inconsistent with the STRs, and are not factual matters of record alleged by the Veteran.

The Veteran's representative also argues that the MST events are capable of substantiation as the Veteran returned from his AWOL period directly to a medical center and was later seen for a "variety of ailments" that are "adequate markers" of MST.  It is also argued that it is reasonable to conclude that the Veteran's period of AWOL was due to MST events given the known penalties of an AWOL offense.   The Board observes that the Veteran's own written statements establish the fact that he surrendered at the Bethesda NNMC due to its proximity to where he was living and not out of medical concerns.  He specifically notified VA that he was, in fact, not treated at the time of his surrender and that no medical records would be found at Bethesda NNMC.  

As to the suggestion that the Veteran's decreased interest in a Navy career is evidence of the MST, this argument also fails.  The Board indeed recognizes that the Veteran went AWOL after the time period of his alleged MST.  The fact that the Veteran had a period of AWOL does not, ipso facto, corroborate an MST event, as the Veteran has voiced on several occasions his dislike with naval service, and also reported at the time that he went AWOL due to stressors such as the effects of his childhood.  The record also shows that following the punishment for AWOL, the Veteran went on to serve without issue at another duty station and was later discharged honorably.   

Similarly, the Veteran's arguments that the Veteran experienced a "variety of ailments" that are "adequate markers" is not persuasive when viewed against the entire evidentiary record and, in particular, the Veteran's own unpersuasive account of MST events.  

Finally, the Veteran has been shown to have engaged in criminal conduct involving sexual abuse of a minor.  Thus, the Veteran has shown an ability to engage in unacceptable conduct despite having knowledge of the possible legal consequences of his actions.

Overall, the Board finds that the Veteran's allegations of MST events, as well as persistent and/or recurrent psychiatric symptoms since service, to be inconsistent both internally and when viewed against the entire evidentiary record.  Quite simply, his allegations are not credible.  The Veteran's own accounts of the in-service MST are both internally inconsistent and inconsistent with the evidentiary record, to include records during service.  Further, the Board's review of various alternative sources of information in light of this matter as being one of alleged personal assault, fails to corroborate the alleged MST.  Rather, the various statements and allegations made with regard to these various information sources are both inconsistent with each other and inconsistent with the record.  The Board has also reviewed the medical evidence of record in an effort to corroborate the MST.  The VA examiner who provided the opinion favorable to the Veteran's claim, however, predicated the opinion that the Veteran had PTSD on a finding that the MST had actually occurred.  Further, many references of PTSD due to MST were made without the physicians' or clinicians' review of the Veteran's medical history.  In particular, the Veteran failed to disclose his childhood sexual abuse to the clinicians who suggested he has PTSD due to MST. The Board finds that the medical opinions of record attributing PTSD and/or an acquired psychiatric disorder to any event during active service, without even considering the Veteran's history of childhood sexual abuse, are entitled to little probative weight.  Such opinions, offered without consideration of the Veteran's history of abuse as a child, and in reliance on statements from the Veteran, do not provide much support for the claim.

The Veteran has also referred to a stressor related to a forced march activity during boot camp with a foot infection which exacerbated and ultimately led to a spreading infection to the groin.  A review of the STRs fails to corroborate this event in any realistic manner.  The Veteran was treated for a skin rash of the anus and groin which occurred almost two years after the alleged MST events.  The STRs are devoid of any treatment related to a foot infection leading to infection of the whole leg, which hospitalized the Veteran for ten days.  The occurrence of this alleged stressor is not supported by facts and cannot serve for the establishment of a PTSD diagnosis.

In short, there is no credible finding that either of the in-service stressors alleged by the Veteran occurred, and thus, there is no basis upon which to award service connection for PTSD under 38 C.F.R. § 3.304(f).  

The Veteran's STRs do not reflect any lay or medical evidence of psychiatric disability.  Clearly, the Veteran was not diagnosed with any psychiatric disorder during active service and the STRs do not note any symptoms or other indication of PTSD or any other psychiatric disorder, or of psychosis.  Overall, the STRs themselves do not provide a basis to grant this claim, and the Veteran's report of an in-service incident has been found to lack credibility.  This element, which is required for the establishment of service connection under 38 C.F.R. § 3.303, is not met.  Thus, service connection is also denied on a direct basis.

Further, the Board recognizes that while psychosis is a noted chronic disease under 38 C.F.R. § 3.309, the Veteran's history does not include a diagnosis related to psychosis within one year of his discharge from active service.  Consideration of this claim on the basis of continuity of a chronic disease noted in 38 C.F.R. § 3.309  is, therefore, not warranted, as there was no notation of psychosis in service or within one year following separation.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, because the evidence does not show an in-service onset of chronic psychiatric disability, the Board finds that the preponderance of the evidence is against a finding of service connection under 38 C.F.R. § 3.303(b). 

Finally, the Board recognizes the Veteran's belief that he has a current psychiatric disorder related to his active service.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran, however, does not have the medical expertise required to determine whether his current psychiatric disorder was incurred in service or incurred due to any in-service incident.  See Jandreau, 492 F.3d at 1376-77.  Further, as held above, the Veteran's testimony regarding inservice symptomatology and events is not deemed credible.  His "medical opinion" based upon these events is entitled to no probative value.  Reonal, 5 Vet. App. at 458.

In sum, the Board finds that the credible lay and medical evidence in this case establishes that the Veteran's PTSD and/or acquired psychiatric disorders were first diagnosed after service, and do not result from a credible in-service event.  The Veteran's own testimony and allegations are deemed unreliable and inconsistent with the overall factual record.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable concerning this issue.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  The appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


